Citation Nr: 1614419	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to the Veteran's service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:  Warren Molee, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from June 1978 to June 1994.

These matters came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal in May 2014 for development of the record.

As noted by the Board in May 2014, the Veteran is represented by an agent, Warren Molee.  Documentation in the Veteran's electronic record notes Allen Gumpenberger as the Veteran's representative.  Mr. Gumpenberger is listed on the VA Form 21-22a dated December 16, 2011 as one of the other people authorized as an associate of Mr. Molee, however, the actual appointment is for Mr. Molee, and therefore, the Board has listed Mr. Molee as the representative on the cover page of this decision.

The issues of entitlement to service connection for a neck disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability was not manifest in service and is unrelated to service; arthritis of the left knee was not diagnosed within one year of discharge; a left knee disability is unrelated to a service-connected disease or injury.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and arthritis of the left knee may not be presumed to have been so incurred or aggravated; a left knee disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in November 2008 discussed the evidence and information necessary to support a claim of entitlement to service connection on both a direct and secondary basis.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  A VA examination was conducted, and the Board finds that it was adequate in that it was performed by a medical professional who reviewed the Veteran's history, conducted a complete examination, and provided an opinion supported by adequate rationale.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Service treatment records indicate that on reenlistment examination in June 1982, the Veteran's lower extremities were normal.  On reenlistment examination in March 1988, the examiner noted a one inch by one inch scar on the Veteran's right knee.  His lower extremities were otherwise normal.  At that time, the Veteran denied trick or locked knee; arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.  In November 1997, the Veteran complained of bilateral knee pain.  Following examination, the assessment referable to the left knee was left knee medial meniscus pain.  

The report of an October 2001 private X-ray examination indicates no fracture.  Bone density and alignment were normal.  There was no significant degenerative spurring or narrowing.  There was no definite joint effusion.  In November 2001, the Veteran reported significant disability due to his left knee pain.  The impression was probable medial meniscus tear.  The report of an MRI examination at Baptist Medical Park in December 2001 indicates an impression of a lesion most consistent with inflammation and/or ganglion cyst formation in the pes anserine bursa.  There was no meniscal or ligament tear identified.  

A private X-ray report dated in August 2007 notes normal bone density and alignment.  There was no significant narrowing of the knee joint, and no definite effusion.  

A March 2008 treatment record from Pensacola Naval Hospital notes the Veteran's complaint of left knee pain and swelling since that morning.  In April 2008, the Veteran reported that he began to have left knee pain two months previously, when he stood up and felt pain and stiffness.  The assessment was osteoarthritis and internal derangement of the knee, medial meniscus.  

On VA examination in February 2009, the Veteran's history was reviewed.  He reported bilateral knee pain for 30 years, worse in the previous 15 years, due to favoring his right knee.  Following physical examination, the examiner concluded that there were no objective findings to support a diagnosis for a left knee condition claimed as secondary to the service-connected right knee disability.   

A private medical record dated in February 2009 indicates that there was localized tenderness in the left knee medial lateral femoral condyle.  There was no effusion or hemarthrosis.  The assessment was osteoarthritis of the left knee.  

A November 2009 treatment record from an Air Force facility indicates the Veteran's complaint of left knee pain for several years.  He indicated his belief that the pain was secondary to increased weight bearing compensation due to his right knee disability.  The diagnosis was osteoarthritis of the knee.  The Veteran was treated with a corticosteroid injection.  

In September 2010, a VA provider noted that the Veteran was likely to require left knee replacement in the next one and one half years.  

On VA examination in August 2014, the Veteran's history was reviewed.  He reported a long standing left knee problem with constant pain.  Following examination, the diagnosis was left knee osteoarthritis.  The examiner concluded that it was not caused by service or a service-connected condition.  He indicated that there was no objective evidence to support a conclusion that the condition was caused or aggravated beyond its natural progression by the service connected right knee disability.  He noted that lay people and many doctors believed that pain or disability in one leg can stress the other one and produce symptoms in it.  He indicated that it was often claimed that an injury causing disability of one leg could initiate or aggravate a disabling condition in the opposite normal or previously asymptomatic lower extremity.  He noted that it might be reasoned that the injury to one leg causes the patient to favor the injured leg, causing undue stress to the normal leg because it has had to bear more weight, causing or accelerating arthritis in one of its joints (usually the knee).  He pointed out that such assumed that favoring the leg resulted in limping.  He noted that the mechanics of limping were poorly documented in the orthopedic literature, and that there was no clear scientific basis for such reasoning.  In particular, he indicated that few references had been found to the effect of the limp on the other leg.  He concluded that the evidence available indicated that an injury in one extremity rarely caused a major problem in the opposite or uninjured extremity.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left knee disability.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, a left knee disability was not present during service, and the first complaints referable to a left knee disability date to many years following service.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that a right knee disability is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected right knee disability either caused or aggravated the claimed left knee disability.  On the other hand, the September 2014 VA examiner concluded that the left knee disability is unrelated to, and not aggravated by, the service-connected right knee disability.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current left knee disability is not related to service or to the service-connected right knee disability.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his left knee disability was caused by favoring his right knee were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by adequate rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has osteoarthritis of the left knee, it does not contain reliable evidence which relates this claimed disability to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a left knee disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

In the May 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of his claimed neck and low back disabilities.  While the September 2014 VA examiner concluded that these claimed disabilities were not related to service or to the Veteran's service-connected right knee disability, he failed to provide a discussion of the underlying rationale for this conclusion.  Absent an explanation of the medical rationale for the examiner's conclusions, the VA examination report does not provide an adequate basis for disposition of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the September 2014 examination.  The examiner is asked to review the claims file.

If the September 2014 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide opinions as to the following:

a.  whether it is at least as likely as not (50 percent probability or more) that any current neck or low back disability is related to active service.

b.  whether it is at least as likely as not (50 percent probability or more) that the claimed neck and low back disabilities were caused by the Veteran's service-connected right knee disability.

c.  whether it is at least as likely as not (50 percent probability or more) that the claimed neck and low back disabilities were aggravated by the Veteran's service-connected right knee disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


